558 F.2d 555
UNITED STATES of America, Plaintiff-Appellant,v.James Junior FINCH, Defendant-Appellee.
No. 75-2149.
United States Court of Appeals,Ninth Circuit.
July 19, 1977.Revised July 29, 1977.

Appeal from the United States District Court for the District of Montana, James F. Battin, Judge.


1
Keith L. Burrowes, Asst. U. S. Atty., Billings, Mont., argued for plaintiff-appellant.


2
Robert W. Holmstrom, argued, Longan & Holmstrom, Billings, Mont., for defendant-appellee.


3
Before CHAMBERS and KENNEDY, Circuit Judges, and WONG,* District Judge.


4
Pursuant to the decision of the Supreme Court of the United States in Finch v. United States, --- U.S. ----, 97 S.Ct. 2909, 53 L.Ed.2d 1048 (1977) (per curiam), the appeal is DISMISSED.



*
 Honorable Dick Yin Wong, United States District Judge for the District of Hawaii, sitting by designation